       Case 5:21-cv-05159-VKD Document 1 Filed 07/06/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          NORTHERN DISTRICT OF CALIFORNIA
10
11     Brian Whitaker                           Case No.
12               Plaintiff,
                                                Complaint For Damages And
13       v.                                     Injunctive Relief For Violations
                                                Of: Americans With Disabilities
14     Michael T. Giluso, in individual         Act; Unruh Civil Rights Act
       and representative capacity as
15     Trustee of The Michael T. Giluso
       Trust dated February 1, 1996 and as
16     Trustee on behalf of Michelle Giluso
       Trust dated February 1, 1996;
17     Xotic Smokes Inc., a California
       Corporation
18
                 Defendants.
19
20
           Plaintiff Brian Whitaker complains of Michael T. Giluso, in individual
21
     and representative capacity as Trustee of The Michael T. Giluso Trust dated
22
     February 1, 1996 and as Trustee on behalf of Michelle Giluso Trust dated
23
     February 1, 1996; Xotic Smokes Inc., a California Corporation; and alleges as
24
     follows:
25
26
       PARTIES:
27
       1. Plaintiff is a California resident with physical disabilities. He is
28


                                          1

     Complaint
       Case 5:21-cv-05159-VKD Document 1 Filed 07/06/21 Page 2 of 8




1    substantially limited in his ability to walk. He suffers from a C-4 spinal cord
2    injury. He is a quadriplegic. He uses a wheelchair for mobility.
3      2. Defendant Michael T. Giluso, in individual and representative capacity
4    as Trustee of The Michael T. Giluso Trust dated February 1, 1996 and as
5    Trustee on behalf of Michelle Giluso Trust dated February 1, 1996, owned the
6    real property located at or about 484 W Hamilton Ave, Campbell, California,
7    in June 2021.
8      3. Defendant Michael T. Giluso, in individual and representative capacity
9    as Trustee of The Michael T. Giluso Trust dated February 1, 1996 and as
10   Trustee on behalf of Michelle Giluso Trust dated February 1, 1996, owns the
11   real property located at or about 484 W Hamilton Ave, Campbell, California,
12   currently.
13     4. Defendant Xotic Smokes Inc. owned Xotic Smokes located at or about
14   484 W Hamilton Ave, Campbell, California, in June 2021.
15     5. Defendant Xotic Smokes Inc. owns Xotic Smokes (“Store”) located at or
16   about 484 W Hamilton Ave, Campbell, California, currently.
17     6. Plaintiff does not know the true names of Defendants, their business
18   capacities, their ownership connection to the property and business, or their
19   relative responsibilities in causing the access violations herein complained of,
20   and alleges a joint venture and common enterprise by all such Defendants.
21   Plaintiff is informed and believes that each of the Defendants herein is
22   responsible in some capacity for the events herein alleged, or is a necessary
23   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
24   the true names, capacities, connections, and responsibilities of the Defendants
25   are ascertained.
26
27     JURISDICTION & VENUE:
28     7. The Court has subject matter jurisdiction over the action pursuant to 28


                                            2

     Complaint
       Case 5:21-cv-05159-VKD Document 1 Filed 07/06/21 Page 3 of 8




1    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
2    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
3      8. Pursuant to supplemental jurisdiction, an attendant and related cause
4    of action, arising from the same nucleus of operative facts and arising out of
5    the same transactions, is also brought under California’s Unruh Civil Rights
6    Act, which act expressly incorporates the Americans with Disabilities Act.
7      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
8    founded on the fact that the real property which is the subject of this action is
9    located in this district and that Plaintiff's cause of action arose in this district.
10
11     FACTUAL ALLEGATIONS:
12     10. Plaintiff went to the Store in June 2021 with the intention to avail
13   himself of its goods or services motivated in part to determine if the
14   defendants comply with the disability access laws. Not only did Plaintiff
15   personally encounter the unlawful barriers in June 2021, but he wanted to
16   return and patronize the business again but was specifically deterred due to his
17   actual personal knowledge of the barriers gleaned from his encounter with
18   them.
19     11. The Store is a facility open to the public, a place of public
20   accommodation, and a business establishment.
21     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
22   to provide wheelchair accessible sales counters in conformance with the ADA
23   Standards as it relates to wheelchair users like the plaintiff.
24     13. The Store provides sales counters to its customers but fails to provide
25   any wheelchair accessible sales counters.
26     14. A problem that plaintiff encountered was that the sales counter was too
27   high. There was no counter that was 36 inches or less in height that plaintiff
28   could use for his transactions.


                                               3

     Complaint
       Case 5:21-cv-05159-VKD Document 1 Filed 07/06/21 Page 4 of 8




1      15. Plaintiff believes that there are other features of the sales counters that
2    likely fail to comply with the ADA Standards and seeks to have fully compliant
3    sales counters for wheelchair users.
4      16. On information and belief, the defendants currently fail to provide
5    wheelchair accessible sales counters.
6      17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
7    personally encountered these barriers.
8      18. As a wheelchair user, the plaintiff benefits from and is entitled to use
9    wheelchair accessible facilities. By failing to provide accessible facilities, the
10   defendants denied the plaintiff full and equal access.
11     19. The failure to provide accessible facilities created difficulty and
12   discomfort for the Plaintiff.
13     20. The defendants have failed to maintain in working and useable
14   conditions those features required to provide ready access to persons with
15   disabilities.
16     21. The barriers identified above are easily removed without much
17   difficulty or expense. They are the types of barriers identified by the
18   Department of Justice as presumably readily achievable to remove and, in fact,
19   these barriers are readily achievable to remove. Moreover, there are numerous
20   alternative accommodations that could be made to provide a greater level of
21   access if complete removal were not achievable.
22     22. Plaintiff will return to the Store to avail himself of its goods or services
23   and to determine compliance with the disability access laws once it is
24   represented to him that the Store and its facilities are accessible. Plaintiff is
25   currently deterred from doing so because of his knowledge of the existing
26   barriers and his uncertainty about the existence of yet other barriers on the
27   site. If the barriers are not removed, the plaintiff will face unlawful and
28   discriminatory barriers again.


                                             4

     Complaint
       Case 5:21-cv-05159-VKD Document 1 Filed 07/06/21 Page 5 of 8




1      23. Given the obvious and blatant nature of the barriers and violations
2    alleged herein, the plaintiff alleges, on information and belief, that there are
3    other violations and barriers on the site that relate to his disability. Plaintiff will
4    amend the complaint, to provide proper notice regarding the scope of this
5    lawsuit, once he conducts a site inspection. However, please be on notice that
6    the plaintiff seeks to have all barriers related to his disability remedied. See
7    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
8    encounters one barrier at a site, he can sue to have all barriers that relate to his
9    disability removed regardless of whether he personally encountered them).
10
11   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
12   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
13   Defendants.) (42 U.S.C. section 12101, et seq.)
14     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint.
17     25. Under the ADA, it is an act of discrimination to fail to ensure that the
18   privileges, advantages, accommodations, facilities, goods and services of any
19   place of public accommodation is offered on a full and equal basis by anyone
20   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
21   § 12182(a). Discrimination is defined, inter alia, as follows:
22             a. A failure to make reasonable modifications in policies, practices,
23                or procedures, when such modifications are necessary to afford
24                goods,     services,     facilities,   privileges,    advantages,      or
25                accommodations to individuals with disabilities, unless the
26                accommodation would work a fundamental alteration of those
27                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
28             b. A failure to remove architectural barriers where such removal is


                                               5

     Complaint
       Case 5:21-cv-05159-VKD Document 1 Filed 07/06/21 Page 6 of 8




1                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
2                 defined by reference to the ADA Standards.
3             c. A failure to make alterations in such a manner that, to the
4                 maximum extent feasible, the altered portions of the facility are
5                 readily accessible to and usable by individuals with disabilities,
6                 including individuals who use wheelchairs or to ensure that, to the
7                 maximum extent feasible, the path of travel to the altered area and
8                 the bathrooms, telephones, and drinking fountains serving the
9                 altered area, are readily accessible to and usable by individuals
10                with disabilities. 42 U.S.C. § 12183(a)(2).
11     26. When a business provides sales counters, it must provide accessible
12   sales counters.
13     27. Here, accessible sales counters have not been provided in conformance
14   with the ADA Standards.
15     28. The Safe Harbor provisions of the 2010 Standards are not applicable
16   here because the conditions challenged in this lawsuit do not comply with the
17   1991 Standards.
18     29. A public accommodation must maintain in operable working condition
19   those features of its facilities and equipment that are required to be readily
20   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
21     30. Here, the failure to ensure that the accessible facilities were available
22   and ready to be used by the plaintiff is a violation of the law.
23
24   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
25   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
26   Code § 51-53.)
27     31. Plaintiff repleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                              6

     Complaint
        Case 5:21-cv-05159-VKD Document 1 Filed 07/06/21 Page 7 of 8




1    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
2    that persons with disabilities are entitled to full and equal accommodations,
3    advantages, facilities, privileges, or services in all business establishment of
4    every kind whatsoever within the jurisdiction of the State of California. Cal.
5    Civ. Code §51(b).
6       32. The Unruh Act provides that a violation of the ADA is a violation of the
7    Unruh Act. Cal. Civ. Code, § 51(f).
8       33. Defendants’ acts and omissions, as herein alleged, have violated the
9    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
10   rights to full and equal use of the accommodations, advantages, facilities,
11   privileges, or services offered.
12      34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
13   discomfort or embarrassment for the plaintiff, the defendants are also each
14   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
15   (c).)
16
17             PRAYER:
18             Wherefore, Plaintiff prays that this Court award damages and provide
19   relief as follows:
20           1. For injunctive relief, compelling Defendants to comply with the
21   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
22   plaintiff is not invoking section 55 of the California Civil Code and is not
23   seeking injunctive relief under the Disabled Persons Act at all.
24           2. For equitable nominal damages for violation of the ADA. See
25   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
26   and any other equitable relief the Court sees fit to grant.
27           3. Damages under the Unruh Civil Rights Act, which provides for actual
28   damages and a statutory minimum of $4,000 for each offense.


                                              7

     Complaint
       Case 5:21-cv-05159-VKD Document 1 Filed 07/06/21 Page 8 of 8




1       4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
2    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
3
4
     Dated: July 2, 2021             CENTER FOR DISABILITY ACCESS
5
6
7                                    By: _______________________
8                                          Amanda Seabock, Esq.
                                           Attorney for plaintiff
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
